DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-18 are currently pending.
Claims 17-8 are newly added.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 was considered by the examiner.

Drawings
The drawings were received on 11/18/2020.  

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Note, “such as” is being treated as setting forth one possible example.
The claim(s) have been rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 7, 9, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mei (US 2009/0065083).

Re Clm 1: Mei discloses a tubular element (see Fig. 2), comprising a first tubular portion (102) comprising a first metal or alloy ([0027]) and a second tubular portion (101) comprising a second metal or alloy ([0027]), the first and second tubular portions extending along a longitudinal direction (see Fig. 2), wherein the first tubular portion has a first length (see Fig. 2), wherein the first tubular portion extends inside the second tubular portion along a first portion of the first length (see Fig. 2) and outside the second tubular portion along a second portion of the first length (see Fig. 2), characterized in that wherein an interface between the first tubular portion and the second tubular portion comprises a metallic bond (200) and a mechanical interlocking (131 and 132), wherein at least a portion of the interface extends within a fixed diameter range along the longitudinal direction (see Fig. 2), wherein the second tubular portion comprises a first end portion arranged around the first tubular portion (see Fig. 2), and wherein the second tubular portion comprises a sealing surface (121, similar to the location and shape as the applicant’s element 10 illustrated in their Fig. 1) extending circumferentially around the second tubular portion at the first end portion.  
Re Clm 2: Mei discloses wherein the second tubular portion comprises a circumferentially extending shoulder (including 121) or flange at the first end portion, and wherein the sealing surface is formed at least partially by the shoulder or flange (see Fig. 2, similar to the location and shape as the applicant’s element 10 illustrated in their Fig. 1).

Re Clm 9: Mei discloses the interface between the first tubular portion and the second tubular portion is formed by hot working (at 200), such as by extrusion.  
The recitation “by extrusion” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 17: Mei discloses wherein the interface (see Fig. 2) between the first tubular portion and the second tubular (see Fig. 2) portion is formed by extrusion.  
The recitation “by extrusion” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 18: Mei discloses a tubular assembly, comprising: a tubular element according to claim 1, and a tube made of a same metal or alloy as the first tubular 

The following rejections are based off of an alternative rejection of claim 1.

Claim(s) 1, 2, 5, 7, 9, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mei (US 2009/0065083).

Re Clm 1: Mei discloses a tubular element (see Fig. 4), comprising a first tubular portion (302) comprising a first metal or alloy ([0027]) and a second tubular portion (301 and 302) comprising a second metal or alloy ([0027]), the first and second tubular portions extending along a longitudinal direction (see Fig. 4), wherein the first tubular portion has a first length (see Fig. 4), wherein the first tubular portion extends inside the second tubular portion along a first portion of the first length (see Fig. 4) and outside the second tubular portion along a second portion of the first length (see Fig. 4), characterized in that wherein an interface between the first tubular portion and the second tubular portion comprises a metallic bond (400) and a mechanical interlocking (331 and 332), wherein at least a portion of the interface extends within a fixed diameter range along the longitudinal direction (see Fig. 4), wherein the second tubular portion comprises a first end portion arranged around the first tubular portion (see Fig. 4), and wherein the second tubular portion comprises a sealing surface (on the longitudinal end of 303, similar to the location and shape as the applicant’s element 10 illustrated in their 
Re Clm 2: Mei discloses wherein the second tubular portion comprises a circumferentially extending shoulder (at the longitudinal end of 303) or flange at the first end portion, and wherein the sealing surface is formed at least partially by the shoulder or flange (see Fig. 4, similar to the location and shape as the applicant’s element 10 illustrated in their Fig. 1).
Re Clm 5: Mei discloses a second end portion (the portion containing 342) of the first tubular portion is provided with outer threads (342).  
Re Clm 7: Mei discloses wherein a second end portion of the first tubular portion is provided with an even outer surface (see Fig. 4).
Re Clm 9: Mei discloses the interface between the first tubular portion and the second tubular portion is formed by hot working (at 400), such as by extrusion.  
The recitation “by extrusion” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 17: Mei discloses wherein the interface (see Fig. 4) between the first tubular portion and the second tubular (see Fig. 4) portion is formed by extrusion.  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 18: Mei discloses a tubular assembly, comprising: a tubular element according to claim 1, and a tube made of a same metal or alloy as the first tubular portion (see [0027]), wherein the tube is welded to the first tubular portion or is arranged in threaded engagement with the first tubular portion (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei (US 2009/0065083) as applied to claims 1, 2, 5, 7, 9, 17, and 18 above.

Re Clm 6: Mei discloses the outer threads of the first tubular portion.

A member having inner threads for connecting with outer threads allows for a connection of desired mating members to be connected.  Such an arrangement would have a purpose of allow for mating and assembling to be performed to form joint.
The examiner is taking Official notice that it is old and well known to have a member provided with inner threads to engage with the outer threads of another member, for the purpose of allowing members to mate and be assembled, such that a joint can be formed.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Mei, to have had a connection member provided with inner threads configured to engage with the outer threads, for the purpose of allowing members to mate and be assembled, such that a joint can be formed.
Re Clm 8: Mei discloses the wherein the second metal or metal alloy.
Mei fails to disclose a ferritic iron chromium aluminium (FeCrAI) alloy.
FeCrAI alloy is strong, able to withstand harsh environments, and is able to withstand high temperatures.
The use of FeCrAI alloy will enhance the functionality and life of a structure in a harsh environment and/or high temperature environment; accordingly, such a material would be used for the purpose of enhancing a structures longevity. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the 
Re Clm 10: Mei discloses a tubular assembly, comprising; a tubular element according claim 1 (see claim 1).
Mei fails to disclose a tube made of a same metal or metal alloy as the second tubular portion, wherein the tube is welded to the second tubular portion or is arranged in threaded engagement with the second tubular portion, or a tube made of a same metal or alloy as the first tubular portion, wherein the tube is welded to the first tubular portion, or arranged in threaded engagement with the first tubular portion.
Members being made of the same material and then connected together aid in the prevention of Galvanic cells/corrosion form being formed/occurring, additionally, having members assembled, via welding or by threads, aid in forming secure leak free joints. Such would be for enhancing the life and function of a structure/connection.
The examiner is taking Official notice that it is old and well known to make connections via welding or by threads and it is also old and well known to use structures of the same material, for the purpose of the prevention of Galvanic cells/corrosion form being formed/occurring, and for forming secure leak free joints. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Mei, to have had a tube made of a same metal or metal alloy as the second tubular portion, wherein the tube is welded to the second tubular portion or is arranged in threaded engagement with the second tubular portion, or a tube made of a same .

Allowable Subject Matter
Claims 3, 4, and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; CH-299791, EP-0021912, US-0081305, and US-4454977.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/11/2022



							/ZACHARY T DRAGICEVICH/                                                                                      Primary Examiner, Art Unit 3679